Citation Nr: 1608674	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  07-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from June 1960 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio.

In November 2010, December 2012, and July 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2013 statement, the Veteran explained that:

I appeared twice for the hearing before a travelling member of the Board of Veterans' Appeals (BVA), once on November 6, 2007....A person in the office told me that the hearing was rescheduled for I believe on November 16 or 17, 2007.  I returned on the date in November 2007, and I signed in and went to the Disabled American Veterans (DAV), my service representative.  The DAV did not have my files and it was determined that the files were with the AMVET.  The DAV representative requested time for them to review my file prior to appearing before the member of the BVA, and the date for my return was never determined.

The Veteran again explained this series of events in a March 2014 letter.  In March 2016, the Veteran's representative clarified that the Veteran "has continually requested that the hearing be rescheduled to take place in Cleveland, Ohio," and that he "be placed on the next available Travel Board or Video Conference docket, whichever is soonest available."  Therefore, in accordance with the Veteran's request, he should be afforded the opportunity to testify at a hearing before a VLJ via videoconference or Travel Board, whichever is available first.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a videoconference hearing or travel board hearing, whichever is available earliest, at the RO located in Cleveland, Ohio, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

